DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks of 01/06/2022, with respect to the 35 U.S.C. § 103 rejections of claims 1, 4-7 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al. (US 9836057, hereinafter Fairfield; already of record) in view of Kuhara (US 2018/0215376; already of record), further in view of Kim et al. (US 2020/0150660, hereinafter Kim).

Regarding claim 1, Fairfield discloses: 
A control apparatus for a vehicle (Abstract), the control apparatus comprising:
   a processor (Col. 1, lines 26-27) configured to function as:
	   a detecting unit (Col. 1, lines 26-27) that detects whether an autonomous vehicle can stop at a destination in response to the autonomous vehicle moving towards the destination by automatic driving and reaching a vicinity of the destination (Abstract; Col. 3 Line 49-52; Col 3. Line 62 - Col. 4 Line 30, i.e. an unsuccessful fly-by pickup attempt due to not being safe to double park and resulting driving to the original pickup location is detecting if the vehicle can stop at a destination and changing to a new one if it cannot); and
   a changing unit (col. 1, lines 26-27) that changes a stopping position to a location other than the destination in response to the detecting unit detecting that the autonomous vehicle cannot stop at the destination (Abstract; Col 3. Line 63 - Col. 4 Line 14, i.e. a last minute change to the pickup location to a better area is changing a stopping position to a location other than the destination)
…
Fairfield does not disclose:
…
wherein the detecting whether the autonomous vehicle can stop at the destination includes a determination whether the autonomous vehicle is prevented from parking, the determination whether the autonomous vehicle is prevented from parking including at least one of:
(i) a determination as to whether a location set as the destination is a location at which parking is prohibited by law; 
(ii) a determination as to whether space for parking is present at the destination; 
(iii) a determination as to whether the space for parking is suitable for parking; 
(iv) a determination as to whether the autonomous vehicle can be parked free of charge; and 
(v) a determination as to whether payment can be made,
wherein the detecting unit detects whether the autonomous vehicle can stop at the destination, based on authorization related to stopping of a user of the autonomous vehicle, and
wherein the detecting unit detects whether the autonomous vehicle can stop at the destination, based on a state of a body of a passenger of the autonomous vehicle.
	However in the same field of endeavor, Kuhara teaches a control device of an automatic driving vehicle identifies an object (Abstract) and more specifically:
…
wherein the detecting whether the autonomous vehicle can stop at the destination includes a determination whether the autonomous vehicle is prevented from parking (Fig. 13 Elements S3, S4, S5, S6, and S7; Paragraphs [0137]-[0139]), the determination whether the autonomous vehicle is prevented from parking including at least one of:
(i) a determination as to whether a location set as the destination is a location at which parking is prohibited by law (Fig. 17; Paragraph [0150]); 
(ii) a determination as to whether space for parking is present at the destination (Fig. 13 Elements S3, S4, S5, S6, and S7; Paragraphs [0137]-[0139], i.e. determining the viability of automatic driving vehicle parking/stopping at a first location); 
(iii) a determination as to whether the space for parking is suitable for parking (Fig. 13 Elements S3, S4, S5, S6, and S7; Paragraphs [0137]-[0139]), i.e. determining the viability of automatic driving vehicle parking/stopping at a first location); 
(iv) a determination as to whether the autonomous vehicle can be parked free of charge; and 
(v) a determination as to whether payment can be made,
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus of Fairfield to incorporate the teachings of … wherein the detecting whether the autonomous vehicle can stop at the destination includes a determination whether the autonomous vehicle is prevented from parking, the determination whether the autonomous vehicle is prevented from parking including at least one of: (i) a determination as to whether a location set as the destination is a location at which parking is prohibited by law; (ii) a determination as to whether space for parking is present at the destination; (iii) a determination as to whether the space for parking is suitable for parking, i.e. determining the viability of automatic driving vehicle parking/stopping at a first location); (iv) a determination as to whether the autonomous vehicle can be parked free of charge; and (v) a determination as to whether payment can be made, as taught by Kuhara. Doing so would suppress the automatic driving vehicle illegally parking or stopping at a first planned location, as recognized by Kuhara (Paragraph [0009]).
The combination of Fairfield in view of Kuhara does not teach:
…
wherein the detecting unit detects whether the autonomous vehicle can stop at the destination, based on authorization related to stopping of a user of the autonomous vehicle, and
wherein the detecting unit detects whether the autonomous vehicle can stop at the destination, based on a state of a body of a passenger of the autonomous vehicle.
However in the same field of endeavor, Kim teaches a server for providing a ride sharing service for an autonomous driving vehicle (Abstract) and more specifically:
 …
wherein the detecting unit detects whether the autonomous vehicle can stop at the destination, based on authorization related to stopping of a user of the autonomous vehicle (Paragraph [0226], i.e. authorizing stopping by a second passenger’s approval), and
wherein the detecting unit detects whether the autonomous vehicle can stop at the destination, based on a state of a body of a passenger of the autonomous vehicle (Paragraphs [0243], i.e. executing a function corresponding to the change in the passenger state, e.g. overriding a stopping at an original destination to take a passenger having a cardiac arrest to a hospital).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus of Fairfield to incorporate the teachings of …wherein the detecting unit detects whether the autonomous vehicle can stop at the destination, based on authorization related to stopping of a user of the autonomous vehicle, and wherein the detecting unit detects whether the autonomous vehicle can stop at the destination, based on a state of a body of a passenger of the autonomous vehicle, as taught by Kim. Doing so would allow for adaptively performing autonomous driving to one or more destinations based on dynamically verifying whether one or more passengers satisfy autonomous driving conditions, as recognized by Kim (Paragraph [0008]).

	Regarding claim 10, the combination of Fairfield, Kuhara, and Kim teaches all of the limitations of claim 1. Fairfield further discloses:  the autonomous vehicle includes an external sensor that acquires information on an area outside the autonomous vehicle (Abstract; Col. 4 Lines 58-End; Col. 6 Line 45 - Col. 7 Line 11); and
	   the detecting unit detects whether the autonomous vehicle can stop at the destination, by analyzing the information acquired by the external sensor in the vicinity of the destination (Abstract; Col. 4 Lines 58-End; Col. 6 Line 45 - Col. 7 Line 11).

	Regarding claim 11, the combination of Fairfield, Kuhara, and Kim teaches all of the limitations of claim 10. Fairfield further discloses:  the detecting unit detects whether the autonomous vehicle can stop at the destination, by analyzing a state of a road surface by analyzing the information acquired by the external sensor and determining whether the road surface is suitable for walking (Abstract; Col 3. Line 62 - Col. 4 Line 39; Col. 4 Lines 58-End; Col. 6 Line 45 - Col. 7 Line 11, i.e., determining if a fly-by pickup attempt is possible based on if it is safe to double park based on the road lanes and if it is a busy street or how disruptive the stopping would be, acquired by the perception system is determining if a vehicle can stop by analyzing a state of a road surface via an external sensor and determining if its suitable to walk).

	Regarding claim 12, the combination of Fairfield, Kuhara, and Kim teaches all of the limitations of claim 1. Fairfield further discloses: the changing unit sets a traveling route to search for a position at which stopping can be performed to change the stopping position to a location other than the destination (Abstract; Col. 3 Line 49-52; Col 3. Line 62 - Col. 4 Line 30, i.e. changing to an alternate pickup location if the fly-by pickup is unsuccessful implies that it searches for a new position to stop).

Regarding claims 13 and 14, the claim(s) recite analogous limitations to claim(s) 1 
above and therefore are rejected on the same premise. Regarding claim 13, Fairfield further discloses: a processor; a non-transitory computer-readable storage medium; and a set of computer-readable instructions stored in the computer-readable storage medium that when read and executed by the processor, cause the processor to implement (Col. 5 Lines 28-53)…

Claims 4-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fairfield, Kuhara, and Kim, as applied to claim 1 above, further in view of Mays (US 2018/0052463; already of record).

Regarding claim 4, the combination of Fairfield, Kuhara, and Kim teaches the control apparatus according to claim 3.
The combination of Fairfield, Kuhara, and Kim does not teach: the changing unit 
uses a location at which parking can be performed as the stopping position in response to there being no person that has boarded the autonomous vehicle.
	However in the same field of endeavor, Mays teaches a method for controlling a vehicle (Abstract) and more specifically: the changing unit uses a location at which parking can be performed as the stopping position in response to there being no person that has boarded the autonomous vehicle. (Abstract; Paragraphs [0004] and [0037] Lines 8-24, i.e., prioritizing stopping in a parking space over a shoulder of a highway or an off ramp when there is a driverless vehicle is preferentially selecting a parking location over a stopping location when no person has boarded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus of the combination of Fairfield to incorporate the teachings of the changing unit preferentially uses a location at which parking can be performed over a location at which stopping can be performed as the stopping position when no person has boarded the autonomous vehicle, as taught by Mays. Doing so would be safer in an emergency stopping situation, as recognized by Mays (Paragraph [0037]).

Regarding claim 5, the combination of Fairfield, Kuhara, and Kim in view of Mays teaches the control apparatus according to claim 4.
Fairfield further discloses:
   the autonomous vehicle includes an external sensor (20a) that acquires information on 
an area outside the autonomous vehicle (Abstract; Col. 4 Lines 58-End; Col. 6 Line 45 - Col. 7 Line 11); and
   the detecting unit detects whether the autonomous vehicle can stop at the
destination, by analyzing the information acquired by the external sensor in the vicinity of the destination (Abstract; Col. 4 Lines 58-End; Col. 6 Line 45 - Col. 7 Line 11).

Regarding claim 6, the combination of Fairfield, Kuhara, and Kim in view of Mays teaches the control apparatus according to claim 5.
Fairfield further discloses: the detecting unit detects whether the autonomous vehicle can stop at the destination, by analyzing a state of a road surface by analyzing the information acquired by the external sensor and determining whether the road surface is suitable for walking (Abstract; Col 3. Line 62 - Col. 4 Line 39; Col. 4 Lines 58-End; Col. 6 Line 45 - Col. 7 Line 11, i.e., determining if a fly-by pickup attempt is possible based on if it is safe to double park based on the road lanes and if it is a busy street or how disruptive the stopping would be, acquired by the perception system is determining if a vehicle can stop by analyzing a state of a road surface via an external sensor and determining if its suitable to walk).

Regarding claim 7, the combination of Fairfield, Kuhara, and Kim in view of Mays teaches the control apparatus according to claim 6.
Fairfield further discloses: the detecting unit detects whether the autonomous vehicle can stop at the destination, by analyzing a state of a road surface by analyzing the information acquired by the external sensor and determining whether the road surface is suitable for walking (Abstract; Col 3. Line 62 - Col. 4 Line 39; Col. 4 Lines 58-End; Col. 6 Line 45 - Col. 7 Line 11, i.e., determining if a fly-by pickup attempt is possible based on if it is safe to double park based on the road lanes and if it is a busy street or how disruptive the stopping would be, acquired by the perception system is determining if a vehicle can stop by analyzing a state of a road surface via an external sensor and determining if its suitable to walk).

Regarding claim 9, The combination of Fairfield, Kuhara, and Kim teaches the control 
apparatus according to claim 1. 
The combination of Fairfield, Kuhara, and Kim does not teach: the changing unit 
uses a location at which parking can be performed as the stopping position in response to there being no person that has boarded the autonomous vehicle.
	However in the same field of endeavor, Mays teaches a method for controlling a vehicle (Abstract) and more specifically: the changing unit uses a location at which parking can be performed as the stopping position in response to there being no person that has boarded the autonomous vehicle. (Abstract; Paragraphs [0004] and [0037] Lines 8-24, i.e., prioritizing stopping in a parking space over a shoulder of a highway or an off ramp when there is a driverless vehicle is preferentially selecting a parking location over a stopping location when no person has boarded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus of Fairfield to incorporate the teachings of the changing unit preferentially uses a location at which parking can be performed over a location at which stopping can be performed as the stopping position when no person has boarded the autonomous vehicle, as taught by Mays. Doing so would be safer in an emergency stopping situation, as recognized by Mays (Paragraph [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663          
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/13/2022